ORDER
PER CURIAM.
AND NOW, this 24th day of January, 2006 upon consideration of the Reeommen-*722dation of the Three-Member Panel of the Disciplinary Board dated November 29, 2005, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant to Rule 215(g), Pa.R.D.E., and it is
ORDERED that IVAN WILLE is suspended on consent from the Bar of this Commonwealth for a period of one year and one day retroactive to October 7, 2005, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
Former Justice Nigro did not participate in this matter.